DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 is currently amended to overcome a claim objection due to a typographical error. Accordingly, the claim objection is withdrawn. The specification has been amended to overcome specification and drawing objections. Accordingly, these objections are withdrawn.
The amendments were filed 02/22/2022, in response to the previous Office Action, mailed 11/23/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, lines 6-7, recites "a support structure that supports the axle and the filament spool and restricts rotation of the axle". The specification provides that the support structure may comprise a base body, and two arms extending from the base body each for supporting one of the first and second ends of the axle (see [0015]-[0016]). A support structure 550 is depicted in Figs. 5A-5D, and a support structure is shown in Figs. 8A-15. An alternative (cantilever) configuration of the support structure is shown in Figs. 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is dependent on claim 6 and recites that, in addition to nylon, the rigid material may be one of aluminum, steel, and copper (metals). Claim 6 requires that the rigid material of the first and second bushings has a Shore hardness of a specific value measured on the Shore D hardness scale. The Shore D hardness scale is generally known for measuring hardness of plastics and rubbers. It is unclear in view of the specification how the rigid material is to be measured on or compared to the Shore D hardness scale as a metal. The metes and bounds of claim 7 are not clearly defined.
Claim 20 recites “[a] support structure for supporting the device of claim 1…” and further recites limitations which, in view of the specification, are actually directed to the support structure which is already a claimed component of claim 1 (line 6 of claim 1). Therefore, it is unclear if claim 20 is intended to further limit the claimed support structure of claim 1, or a new support structure supporting the entire assembly of claim 1. If the former, this can be clarified by specifying “The device of claim 1, wherein the support structure comprises…” or similar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, WO 2017095160 A1 in view of Robitaille et al., US 20100000686 A1, and further in view of Riemenschneider, US 2838249 A. An Espacenet machine translation of Kim is attached and referred to below.

Regarding Claim 1, Kim teaches a device for supporting filament spools in additive manufacturing systems (Figs. 4, 6, see below), comprising: 

    PNG
    media_image1.png
    586
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    411
    442
    media_image2.png
    Greyscale

A rigid axle sized to pass through a central passageway of a filament spool (shaft 203), the axle comprising first and second ends and a cylindrical central section extending between the first and second ends (shaft 203 through the center of spools, above figures, p. 8), at least one of the first and second ends configured to be supported on a support structure that supports the axle and the filament spool (see above and frame 206) and restricts rotation of the axle (nuts 204 fix ends of shaft, p. 8, see above);
Kim is silent regarding structure of the device internal to the spools and therefore does not disclose first and second bushings or first and second couplers.
Robitaille discloses a roll holder for dispensing tape or other similar products, such as ribbon, string, or other elongated products dispensed through a spool rotating on a shaft (Abstract, [0002], [0025]). See Fig. 3 below:

    PNG
    media_image3.png
    472
    598
    media_image3.png
    Greyscale

Robitaille teaches the roll holder comprises a substantially cylindrical hollow outer body and an annular portion connected inside the cylindrical body (Abstract, [0014]-[0017]). Two cylindrical bodies are connected to a roll, one at each extremity of the spool (Abstract).
The annular portion 205 defines a passage through which can extend the support shaft onto which is mounted the roll ([0021]). The internal diameter of the annular portion is larger than the external diameter of the shaft, and the gap allows the roll to rotate ([0022], [0040]). The annular portion may be made from bronze or other materials such as brake lining or manganese which create a desired amount of friction ([0044]). With this configuration, a dynamic frictional force is generated as the roll is unwound, and as the weight of the roll diminishes, the dynamic frictional force between the bushing(s) and the shaft is correspondingly reduced, allowing the roll to be unwound faster, corresponding to the change in diameter ([0024]).
Robitaille further teaches a portion of the generally cylindrical body may be conical ([0023], [0046], Fig. 8). The outer surface of the first portion preferably comprises tongues 235 configured to frictionally engage the inner surface of the hollow core to provide a secure engagement between the holder and the roll, and the free extremity of the portion inserted into the hollow core of the roll is preferably tapered to ease insertion of the holder into the hollow core ([0019]). See annular portion and cylindrical (conical) body below:

    PNG
    media_image4.png
    448
    448
    media_image4.png
    Greyscale

Accordingly, Robitaille teaches first and second bushings formed of a rigid material, the first and second bushings sized to rotatably fit over the central section of the axle (annular portion 205 at each end of roll); and
First and second couplers for coupling the first and second bushings, respectively, to the central passageway of the filament spool (cylindrical bodies 210), wherein each one of the first and second couplers has a tapered outer surface (Fig. 8) comprising a plurality of teeth for frictionally engaging one of first and second open ends of the central passageway of the filament spool (Fig. 7, tongues 235), and has a central bore for receiving and frictionally engaging one of the first and second bushings (Fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the spool supporting device of Kim to incorporate the roll holders comprising first and second bushings and first and second couplers which are capable of dynamically adjusting tension and speed in order to account for the variation in weight and diameter of the filament spool(s) which are unwound/wound during operation, as taught by Robitaille.
Kim in view of Robitaille does not disclose the first and second couplers are formed of a resiliently deformable material (in view of the instant specification). Robitaille teaches the couplers are typically made from metal, such as steel ([0045]).
Riemenschneider discloses a roll holding device which similarly uses textured conically-shaped inserts between a shaft and a roll tube, see Fig. 4 below:

    PNG
    media_image5.png
    245
    439
    media_image5.png
    Greyscale

	
Riemenschneider teaches using conical wedges 44 (see above) for centering and locking a roll over a spindle (Col. 5, lines 29-51). Riemenschneider teaches using a relatively hard rubber for the conical wedges (Col. 5, lines 46-51; Col. 6, lines 8-16). The rubber material, in combination with small ribs 46 and the split form of the wedge, permits contraction and gripping engagement (Col. 6, lines 8-16).
It would have been obvious to one of ordinary skill in the art to modify the first and second couplers of Kim in view of Robitaille to use a resiliently deformably material, such as rubber, which is known to be used for a substantially similar purpose and advantageously permits contraction and gripping engagement of the adjacent surfaces, as taught by Riemenschneider.

Regarding claim 2, Kim further discloses the support structure comprises a base body and two arms extending from the base body, each for supporting one of the first and second ends of the axle (see Figs. 4, 6).

Regarding claim 3, modified Kim teaches tongues disposed along the external surface of the cylindrical (conical) body to frictionally engage the inner surface of the hollow core and provide a secure engagement between the holder and the roll ([0019], Fig. 7). Modified Kim of claim 1 does not disclose the tongues are straight bevel gear teeth.
Riemenschneider teaches the outer conical faces of the wedges are provided with small longitudinal ribs for gripping the tube (Col. 5, lines 55-61; Col. 6, lines 8-16; Figs. 4, 5):

    PNG
    media_image6.png
    407
    233
    media_image6.png
    Greyscale
            
    PNG
    media_image7.png
    352
    381
    media_image7.png
    Greyscale


Riemenschneider teaches the configuration achieves gripping engagement with the adjacent surfaces (Col. 5, lines 55-61; Col. 6, lines 8-16). 
It would have been obvious to one of ordinary skill in the art to modify the teeth of the first and second couplers of Kim in view of Robitaille to be shaped as straight bevel gear teeth because the design has been shown to achieve effective gripping of adjacent surfaces in a similar configuration, as shown by Riemenschneider.

Regarding claim 8, Kim in view of Robitaille and Riemenschneider teach the device of claim 1, and Robitaille discloses each one of the first and second bushings comprises a cylindrical central channel (Fig. 8, [0047]). 

Regarding claim 10, Kim in view of Robitaille and Riemenschneider teach the device of claim 1, and Kim discloses the axle is configured to be supported at one of the first and second ends of the axle (Figs. 4, 6).

Regarding claim 11, Kim in view of Robitaille and Riemenschneider teach the device of claim 1, and Kim discloses the axle is configured to be supported at both of the first and second ends (Figs. 4, 6).

Regarding claim 12, Kim in view of Robitaille and Riemenschneider teach the device of claim 2, and Robitaille further teaches a base body comprising a plurality of through holes for mounting the base body (base 134 and openings 135 in Fig. 3, and walls 137 are fixedly attached to the base 134 with screws or the like (requiring holes) [0039]). Robitaille teaches the through holes can be used by a lifting device or for fixing the base to other components or structures ([0039]).
It would have been obvious to one of ordinary skill in the art to modify the base body taught by Kim, which is not depicted as having through holes, with the plurality of through holes taught by Robitaille, in order to provide the capability for securing the base to other structures. One of ordinary skill in the art would reasonably expect that fixing the base to another structure would provide enhanced stability of the assembly, especially while rotating the filament spool 

Regarding claim 13, Kim in view of Robitaille and Riemenschneider teach the device of claim 2, and Robitaille further teaches each one of the first and second arms comprises a plurality of slots, each one of the slots configured to receive and support one of the first and second ends of the axle (multiple shaft holes 150 in each of first and second walls 137, [0039], Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the first and second arms of the device taught by Kim to include a plurality of slots each configured to receive and support one of the first and second ends of the axle, in order to provide the capability to support additional spools of material, as taught by Robitaille. One of ordinary skill in the art would also find providing additional slots useful in order to provide the capability of supporting axles of different diameters.

Regarding claims 14-16, Kim in view of Robitaille and Riemenschneider teach the device of claim 13. 
Modified Kim, as set forth for claim 13, further teaches at least one of the slots is oriented and configured to support the axle above the base body when the first and second arms are vertically oriented (claim 14), at least one of the slots is oriented and configured to support the axle below the base body when the first and second arms are horizontally oriented (claim 15), and at least one of the slots is oriented and configured to support the axle below the base body when the first and second arms are inversely vertically oriented (claim 16).
With the configuration taught by Robitaille, slots of the plurality of slots in each of the first and second arms are through holes. As such, in any of the claimed configurations, these slots are oriented and configured to support the axle.

Regarding claim 19, Kim in view of Robitaille and Riemenschneider teach the device of claim 1, and modified Kim discloses the tapered outer surface of each one of the first and second couplers comprises a plurality of teeth for engaging the (respective) open end of the filament spool (tongues, from Robitaille). It is noted that Riemenschneider also teaches the limitation (ribs).

Regarding claim 20, Kim in view of Robitaille and Riemenschneider teach the device of claim 1. Kim of claim 1 further discloses the support structure comprises a rigid panel bent into a generally U-shaped profile, comprising a central base body and two arms extending from the base body, a terminal end of each one of the arms comprising a slot configured to engage and support one of the first and second ends of the axle (see Figs. 4, 6). Kim of claim 1 also discloses at least one of the slots is configured to support the axle above the base body when the first and second arms are vertically oriented (Figs. 4, 6).
Kim of claim 1 does not disclose a terminal end of each one of the arms comprises a plurality of slots. Kim of claim 1 does not disclose the base body comprises a plurality of through holes for mounting the base body; at least one of the slots is oriented and configured to support the axle below the base body when the first and second arms are inversely vertically oriented; and at least one of the slots is oriented and configured to support the axle at a side of the base body when the first and second arms are horizontally oriented.
As described above for claim 13, Robitaille teaches each one of the first and second arms comprises a plurality of slots, each one of the slots configured to receive and support one of the first and second ends of the axle (shaft holes 150 in each of first and second walls 137, [0039], Fig. 3).
It would have been obvious to one of ordinary skill in the art to modify the first and second arms of the support structure taught by Kim so that a terminal end of each one of the arms comprises a plurality of slots each configured to receive and support one of the first and second ends of the axle, as set forth above for claim 13.
As described above for claim 12, Robitaille further teaches a base body comprising a plurality of through holes for mounting the base body (base 134 and openings 135 in Fig. 3, and walls 137 are fixedly attached to the base 134 with screws or the like (requiring through holes) [0039]).
It would have been obvious to one of ordinary skill in the art to modify the base body of the support structure taught by Kim to include a plurality of through holes for mounting the base body, as set forth above for claim 12.
As described above for claims 15 and 16, with the modification to include a plurality of slots (through holes) in the first and second arms, in view of Robitaille, at least one of the slots in each arm is oriented and configured to support the axle below the base body when the first and second arms are inversely oriented and at a side of the base body when the first and second arms are horizontally oriented.

Claims 4, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Robitaille and further in view of Riemenschneider as applied above, and further in view of Taylor et al., US 20220072781.

Regarding claim 4, Kim in view of Robitaille and Riemenschneider teach the device of claim 3. None of the references requires specific dimensions of the couplers, and therefore the references are silent regarding each of the first and second couplers has an outer diameter from 10 mm to 120 mm.
One of ordinary skill in the art would understand, in view of the cited references, that the outer diameter of each of the couplers is selected to correspond to the inner diameter of the spool hub or tube. Kim teaches that, in FDM printing, the filament diameter is typically around 1.75 mm or 3mm (Background). Taylor teaches that filament spools for this size filament are known to have a spool hub diameter of between about 5.0 cm to about 6.0 cm, corresponding to about 50-60 mm ([0118]). This example from the prior art lies within the claimed range and thus renders obvious the claimed range (MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art to specify that in the device of Kim in view of Robitaille and Riemenschneider each one of the first and second couplers has an outer diameter from 10 mm to 120 mm, because an outer diameter in the claimed range would be expected to correspond with and fit appropriately into the hub diameter of a spool holding the type of filament used for additive manufacturing.

Regarding claim 9, Kim in view of Robitaille and Riemenschneider teach the device of claim 8. None of the references requires specific dimensions of the bushings, and therefore the references are silent regarding the central channel (of each one of the first and second bushings) has a diameter of from 6 mm to 80 mm.
As described above for claim 4, Taylor shows that known filament spools for carrying the type of filament used by Kim have a hub diameter of about 50-60 mm. In this case, the bushings and their respective central channels must be less than about 50-60 mm in order to fit entirely within the hub diameter. The range of less than about 50-60 mm overlaps substantially with the claimed range of 6-80 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to specify that in the device of Kim in view of Robitaille and Riemenschneider the central channel of each of the first and second bushings has a diameter of from 6 mm to 80 mm, because a diameter in the claimed range would be expected to correspond with and fit appropriately into the hub diameter of the spool holding the filament used for additive manufacturing while being able to accommodate a central axle.

Regarding claim 17, Kim in view of Robitaille and Riemenschneider teach the device of claim 2. While the depicted support structure of Kim clearly comprises a rigid material (consistently depicted as supporting spools without flexing), the prior art references are silent regarding a specific material of the support structure selected from an alloy, steel, aluminum, and a plastic material.
Taylor teaches that frame supports, such as those supporting filament spools, can be made of metallic materials (e.g., aluminum, stainless steel, a combination), a polymeric material such as a rigid plastic, or a combination thereof ([0111]).
It would have been obvious to one of ordinary skill in the art to specify that in the device of Kim in view of Robitaille and Riemenschneider the support structure comprises a rigid material selected from an alloy, steel, aluminum, and a plastic material, because each of these materials is readily available and known in the art for use in support structures for filament spools and similar components in additive manufacturing devices, as taught by Taylor. The choice of one specific material over another would reasonably be expected to depend on application-specific parameters, such as budget, operating environment, expected weight of the spools, etc.

Regarding claim 18, Kim in view of Robitaille and Riemenschneider teach the device of claim 2. Kim discloses the support structure comprises a generally U-shaped panel (Figs. 4, 6) but is silent as to the panel having a thickness of from 0.5 mm to 20 mm.
As described above for claim 4, Taylor shows that known filament spools for carrying the type of filament used by Kim have a hub diameter of about 50-60 mm. In Fig. 4 of Kim, it is apparent that the generally U-shaped panel has a thickness of at least significantly less than one quarter the hub diameter, or safely less than about 15 mm with the insight from Taylor.
The range of less than about 15 mm overlaps substantially with the claimed range of 0.5-20 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to specify that in the device of Kim in view of Robitaille and Riemenschneider the generally U-shaped panel of the support structure has a thickness of from 0.5 mm to 20 mm because it was known to use a substantially similarly-shaped and -sized panel for the same purpose of supporting a filament spool, as shown by the cited references. Taylor gives context to respective dimensions which are not specified by Kim.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Robitaille and further in view of Riemenschneider as applied above, with evidentiary support from MatWeb.

Regarding claim 5, Kim in view of Robitaille and Riemenschneider teach the device of claim 1, and Riemenschneider further teaches the resiliently deformable material has a Shore hardness less than 95A (rubber of 60 durometer hardness, Col. 6, lines 8-10).
Riemenschneider does not specify which hardness scale is used, Shore A or Shore D. In the case that the prior art refers to Shore A, Riemenschneider discloses the claimed limitation. In the case that the prior art refers to a Shore D scale, the hardness value of 60 would be expected to correspond to a hardness value around 95A (between 95-100) or typically less, as shown by the chart below:

    PNG
    media_image8.png
    357
    501
    media_image8.png
    Greyscale

As such, the claimed hardness value would have been obvious in view of Riemenschneider. See MPEP 2144.05.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Robitaille and further in view of Riemenschneider as applied above, with evidentiary support from Kor-Pak “The Best Brake Lining Materials,” Chemistry LibreTexts “Polyamides,” and Omnexus Typical Hardness Shore D Values.

Regarding claim 6, Kim in view of Robitaille and Riemenschneider teach the device of claim 1. Robitaille does not explicitly disclose the rigid material of the first and second bushing has a Shore hardness of more than 75D.
However, Robitaille teaches the bushings may be made from materials such as bronze, brake lining, or manganese ([0044]). 
In the case of a material such as brake lining, Kor-Pak shows that brake lining is often made from materials such as resins or Kevlar. At least Kevlar is a polyamide, similar in structure to nylon-6,6, as evidenced by the “Polyamides” article. Omnexus shows that nylon-6,6 (polyamide-6,6) has a typical Shore D hardness of 80-95. Other resins, such as ABS or PAI, are shown to have Shore D hardness values above 75.
Thus, it would have been obvious to one of ordinary skill in the art to choose one of the listed materials taught by Robitaille such as brake lining material, which serves a substantially similar function, with a reasonable expectation of success, and one of ordinary skill in the art would reasonably expect that brake lining material taught by Robitaille for the bushings has a Shore hardness of more than 75D.

Regarding claim 7, Kim in view of Robitaille and Riemenschneider, with evidentiary support, teach the device of claim 6. Robitaille does not explicitly disclose the rigid material is nylon, however the materials taught, specifically brake lining, are substantially similar to nylon (polyamides), and used for substantially the same purpose, as a bushing between the coupler, rotating with a spool, and the shaft. 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute nylon for the brake lining or friction-creating material with a reasonable expectation of success. One of ordinary skill in the art would recognize that the materials are chemically similar and nylon is readily available and durable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner has considered the arguments in view of the prior grounds of rejection in order to fully and appropriately address the claims with new prior art references in the current rejection.
With respect to claim interpretation under 35 U.S.C. 112(f), Applicant submits (pp. 7-8) that the recited “support structure” should not be interpreted as a “means plus function” limitation because the word “support” is a noun-modifier, and not functional language, and the word “structure” indicates an arrangement of multiple parts, and not a generic placeholder.
The Examiner respectfully disagrees but can address the reasoning behind the claim interpretation. The claim limitation recites “a support structure that supports the axle and the filament spool and restricts rotation of the axle.” In this case, “support structure” is the generic placeholder, and “that supports the axle and the filament spool and restricts rotation of the axle” is the associated functional language modifying the generic placeholder. The claim does not provide or indicate any further structure, linked to the claimed function, which is clearly sufficient to perform the claimed function. Therefore, the limitation is rightfully interpreted under 35 U.S.C. 112(f). It is noted that the description of corresponding structure provided by the instant disclosure has been expanded in the above claim interpretation section, and the interpretation includes equivalents of the corresponding structure provided in the specification and drawings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
EP 0055422, Iglhaut et al., teach a similar apparatus for unrolling material, also using inserts or cones to engage a sleeve of the material roll. The device can be operated in horizontal and vertical positions.
US 1515382, Cheesman teaches a roll holder with conical blocks and sleeves between the roll and a shaft.
US 10292543 B2, Ruiz et al., teach conical inserts with resiliently deformable prong features for enhancing stability of the roll.
US 20160257068 A1, Albert et al., teach a filament spool support structure situated over a 3D printer with a similar U-shaped profile.
US 4584153 A, Bacon, teaches a generally U-shaped support structure for a filament spool.
US 3955770 A, Offermann, teaches a support structure including a pair of conically-shaped sleeves with grooves for gripping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754